DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 43, 51, 62-64 and 73-74 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 41 recites a holographic element generated by the card and passed over a sales interface which is not supported in the specification because details of how this hologram is made/ displayed on a card and its purpose are not supported in the specification.  
Claim 43 recites use at ATM/ fuel stations/ Markets.  However, passing a programmable card at ATM machine and the security, hardware, and wireless structure required have not been specified in the specification to show possession of such a concept.
Claim 51 recites website icons and links for updating information, but the specification does not specify in enough detail to support possession of how a card can have a display, internet accessibility, displaying icons etc. and fit in a card package.  
Claims 62-64 recites internet accessibility via e-icons wherein the specification does not provide support for how a card device with a display is connecting to the internet, and how bill pay/ video download/ music download occurs into a card (memory constraints, communication structure, etc.).  
Claims 73-74 recite limitations towards ATM access which is not supported as there are not details about security, communication structure, or how the ATM and card communicate.  Additionally, website accessibility is not supported as there is no details on internet access (software, hardware) for the card.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “e-card” is vague/ indefinite because it is not defined in the claim and it is unknown what an e-card structurally refers to absent specific recited limitations.
Appropriate correction is requested


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40-49 and 56-60  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. (US 20080126260) in view of McCabe (US 20100153269).
Re claim 40, Cox et al. teaches:
A first descriptor that identifies one or more accounts used in commerce (paragraph [0091]+ and the list of accounts that are selectable is displayed);
A scannable identifier adapted to provide a second descriptor to a scanner (programmable stripe 161);
    A software for operating programs (FIG. 8 and paragraph [0070]+);
                A credit card sized/ shaped body (FIG. 3+);
A memory receiving and storing account data information (FIG. 7);
                A screen interface enabling selection of accounts (FIG. 3+).  Though silent to icons to select from, such modification is within the ordinary skill in the art to provide visual aids to help with user selection.
Though silent to a power button for a source of power, the use of a button to turn on an electronic device is an obvious expedient to control power.               
McCabe teaches icons (FIG. 2+) for card selection.
Prior to the effective filing date it would have been obvious to combine the teachings in order to have a visual way to select cards and recognize cards by using icons or recognizable symbols.
Re claim 41, a programmable magnetic stripe is discussed above.
Re claim 42, as discussed above selecting the account/ card enables it to be used for purchase.
Re claim 43, paragraph [0015]+ teaches such limitations.
Re claim 44, the limtaitosn are not germane to the card structure but to the environment.  Nonetheless, sales/ purchases are made at markets/ stations/ stores as known in the art.
Re claims 45-46, paragraph [0003]+ teaches the use of credit and debit card accounts. 
Re claims 47-48, McCabe teaches checking and savings accounts (paragraph [0026]+) where it would have been obvious to have checking and savings accounts for different payment options.
Re claim 49, the type of data is not germane to the structure of the device as its not functionally related, as the limitation is drawn to storing a type of data.  Nonetheless, medical account information can be interpreted as financial account information such as that used for medical purposes, or personal data for example.  

Re claim 56, paragraph [0099]+ teaches that historical records from device 150 can be backed up onto the PC.  Therefore it would have been obvious for the card to store purchase data for record keeping purposes.
Re claim 57, the limitations have been discussed above re claim 40.
Re claim 58, RFID and smartcards have been taught by Cox et al. (paragraph [0015]+).
Re claim 59, the limitations have been discussed above.
Re claim 60, the limtaitosn have been discussed above such as in the memory.
Claims 40, 50-55, 57, 61-73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garrett, as discussed in the previous Office Action, in view of McCabe, as dsicsused above.
Re claim 40, Garrett teaches an e-card through its communicating device (abstract+) which includes barcodes (paragraph [0082]+), wherein there are a plurality of accounts, a power button, and body and memory as recited.  Though silent to specifically reciting “icons” the Examiner notes FIG. 9+ teaches a listing of card accounts and thus an icon would have been an obvious expedient to select a particular entry.  
                Nonetheless, McCabe teaches a icons/ images that are selectable for loading accounts (FIG. 2+)
                Prior to the effective filing date it would have been obvious to combine the teachings for ease of user interaction/ selection using icons.
Re claims 50-52, the teachings of Garrett have been discussed above including icons but are silent to a list of apps, websites, links, and simulated keyboard as recited.
McCabe teaches a smart phone with icons (FIG. 2) wherein links and websites and apps are an obvious expedient for software program access on smartphones.  The use of a simulated keyboard is routine and conventional in smartphone sand is an obvious expedient for data entry .
Prior to the effective filing date it would have been obvious to combine the teachings for app accessibility and data entry, as is routine and conventional in portable electronic devices. 
Re claim 53, layer 201 of Garret teaches a PIN and McCabe et al. at paragraph [0056]+ teaches a PIN, wherein security codes/ passwords are obvious expedients for electronic devices.
Re claims 54-55,  the type of data is not germane to the card structure.  Nonetheless it would have been obvious to have accounts and their data associated with icons, such that selecting a particular icon/ graphic can enable that  usage for a transaction.  Though silent, the use of a scroll bar is an obvious expedient to navigate electronic screens.
Re claim 57, the limitations have been discussed above.
Re claims 61-65, the Examiner notes that apps and icons have been discussed above and are notoriously well known on smart phone type devices, including bill pay, music, internet, videos, etc. and are an obvious expedient for users to obtain content, services, goods, etc.
                Re claims 66-74, the limitations have been discussed above wherein account information is downloaded onto a card and icons/images are displayed to enable selection of accounts.  As smart phones have keys/ touchscreens the use of a keyboard is an obvious expedient for data entry.  
	Re claim 67, a simulated keyboard is an obvious expedient for data entry on an electronic device.
Re claim 68, Garrett teaches password/PIN in layer 201, which is an obvious expedient for security, and as McCabe teaches such limtaitosn (paragraph [0056]+.  
Re claims 69-70 as accounts are loaded account information such as that recited would have been obvious to input in response to a prompt in order to guide data entry .  
Re claim 71, the displaying of a menu for a card is taught FIG.4+ and FIG.  9 of Garrett wherein it would have been obvious to mimic a card for aesthetics and apply a menu for use in a transaction.  
Re claim 72, scroll bars are obvious expedients for navigating electronic displays. 
Re claim 73 the use of icons has been discussed above and internet connectivity when it comes to mobile electronic devices are known in the art as an obvious expedient.  
Claim 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al./McCabe, as discussed above, in view of Drummond et al., as cited in the previous Office Action.
Re claim 74, that limitations have been discussed above including a security code but are silent to the atm icon with atm functionality of downloading and exchanging data with the ATM and account functions.  Additional security codes/ passwords are merely an obvious expedient for enhanced security.
Drummond et al., as cited in the previous action recites wireless ATM transactions (abstract+).  
Prior to the effective filing date it would have been obvious to combine the teachings for user convenience.  

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive in light of the rejections above.  The Examiner notes that an e-card device as recited is not interpreted as different than an portable electronic device such as  phone that is functioning as a card.  Further the art to Garrett is prior art as of its provisional date.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887